Citation Nr: 0330635	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to an increased (compensable) evaluation for 
chronic left foot pain syndrome secondary to pes cavus 
deformity of the foot with associated cock-up deformities 
and metatarsalgia (previously separately rated as 
metatarsalgia, status post excision of the medial sesamoid 
and osteotomy of the fourth metatarsal of the left foot and 
pes cavus, left foot), prior to October 6, 2000.  

3.  Entitlement to an evaluation in excess of 20 percent for 
chronic left foot pain syndrome secondary to pes cavus 
deformity of the foot with associated cock-up deformities 
and metatarsalgia, from October 6, 2000.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1971 to August 
1979.  

This case comes to the Board on rating decisions of the 
Washington, D.C. VARO. 

By rating actions in September and November 2002, the RO 
denied service connection for left knee and right ankle 
disabilities, respectively, secondary to the service-
connected left foot disability.  The veteran was notified of 
these decisions and, to date, has not appealed either 
decision.  Accordingly, these issues are not in appellate 
status and can not be addressed in this decision.  


REMAND

By rating action in October 1981, the RO proposed to reduce 
the evaluation assigned for metatarsalgia of the left foot 
from 10 percent to noncompensable, effective from May 1, 
1981.  In a letter received in December 1981, the veteran 
stated that he had not received a letter advising him of the 
proposed reduction but that he wanted to appeal the October 
1981 rating decision.  He also raised the issue of service 
connection for a right foot disability.  Following a VA 
examination in June 1982, the RO denied service connection 
for a right foot disability and confirmed the reduction to a 
noncompensable evaluation for the left foot disability.  The 
veteran was notified of this decision in July 1982.  

In January 1983, the veteran expressed dissatisfaction with 
the denial of service connection for the right foot 
disability, and a statement of the case (SOC), which 
addressed only the right foot disorder, was promulgated in 
February 1983.  A substantive appeal was received in March 
1983, at which time the veteran requested a personal 
hearing.  A hearing was scheduled in April 1983, but was 
subsequently cancelled by the veteran.  A notation in the 
record indicated that another hearing would be scheduled at 
a later date.  No further action was undertaken by the RO on 
that issue.  Because the veteran had taken all the steps 
required to complete his appeal, that claim has remained 
open to the present time.

A claim for an increased rating for the left foot disability 
was received in January 2001.  At that time, the veteran 
indicated that he also wanted "back pay" for a 10 percent 
rating from 1980.  In a deferred rating action in August 
2001, the RO acknowledged that the veteran had filed an 
appeal to the October 1981 rating decision, but that he "let 
it drop" when he cancelled a scheduled personal hearing and 
did not reschedule.  The RO interpreted the veteran's 
statement for "back pay" as a claim for an earlier effective 
date and denied the claim.  The veteran was notified of this 
decision and did not appeal.  Therefore, the question of an 
earlier effective date is not in appellate status.  

However, in reviewing the claims file, the Board finds 
nothing in the record to support the RO's interpretation 
that the veteran's failure to reschedule the 1983 hearing 
was a desire to withdraw his appeal or to abandon his claim 
for an increased rating.  

As an initial matter, it should be noted that the hearing in 
question was requested in connection with the claim of 
service connection for a right foot disability, and not for 
an increased rating for the left foot disability.  (See 
March 1983 VA Form 1-9).  Therefore, even if his failure to 
reschedule could be interpreted as a desire to withdraw his 
appeal or abandonment of his claim, it would have no bearing 
on the claim for an increased rating.  

In any event, an appeal consists of a timely filed notice of 
disagreement (NOD) in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  When a NOD is received, the RO must prepare an 
SOC pursuant to 38 C.F.R. § 19.29, unless the matter is 
resolve by granting the benefit sought.  38 C.F.R. § 19.26.  

In this case, the veteran filed a claim for an increased 
rating and was given an opportunity to provide evidence.  He 
was also afforded a VA examination for the express purpose 
of determining the severity of his left foot disability 
prior to the adverse rating decision of October 1981.  In 
his letter of December 1981, the veteran clearly and 
unambiguously stated his desire to appeal that 
determination.  As the claim for an increased rating was the 
only issue addressed in that rating decision, there could be 
no confusion as to what issue he wished to appeal.  

There is nothing in the record to indicate that the veteran 
wished to withdraw his appeal, i.e., a written statement 
expressing a desire to do so, nor did he fail to respond to 
any request by the RO to provide evidence necessary to 
determine continued entitlement.  Thus, it can not be said 
that the veteran withdrew his appeal or that he abandoned 
his claim for an increased rating under the provisions of 
38 C.F.R. § 20.204 or § 3.158, respectively.  

Here, there was an adverse rating action, to which the 
veteran expressed dissatisfaction and a desire to appeal, 
thereby initiating the appellate process.  Since the veteran 
was never provided with an SOC, the claim for an increased 
rating has remained in pending status since October 1981.  
Accordingly, the Board has recharacterized the issue to more 
accurately reflected the appropriate adjudicatory 
considerations of the appeal for an increased rating.  

Concerning the claim for an increased rating for the left 
foot disability, the Board notes that the VA examiner in 
March 2001 indicated that the veteran experienced pain 
several times a week which limited his walking to half a 
block, and that there was a history of incoordination and 
gait problems during flare-ups.  However, he did not 
indicate the degree of any additional range of motion loss 
that would result.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held, in pertinent part, that VA must 
consider functional loss due to pain when evaluating a 
service-connected disability involving a joint.  

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Act and implementing regulations, among other 
things, provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  It also 
includes new notification provisions.  38 C.F.R. § 3.159 
(2003).  

In this case, the veteran has not been advised of VCAA, nor 
has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, additional development 
must be undertaken prior to appellate review of the 
veteran's claim.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
or disabilities at issue, is not 
acceptable.  The RO must indicate which 
portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for any right or left foot problems 
since 1981.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and, if feasible, the etiology of 
his current right foot disability, and 
the severity of his service-connected 
left foot disability.  The claims folder 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  All appropriate testing 
should be undertaken in connection with 
the examination.  The physician should 
render an opinion as to the following:  

(1) Is it is at least as likely as 
not that any identified disability 
of the right foot was present in 
service or is otherwise related to 
military service; or, in the 
alternative, is it is at least as 
likely as not that a right foot 
disorder was aggravated by the 
service-connected left foot 
disability?  

(2) The examiner should determine 
whether the left foot exhibits 
weakened movement, excess 
fatigability, or incoordination.  
If feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or 
incoordination.  

Lastly, the examiner should express 
an opinion on whether pain of the 
left foot could significantly limit 
functional ability during flare-ups 
or when the foot is used repeatedly 
over a period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain 
on use or during flare-ups.  

The physician should provide a complete 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination, it should be so stated 
and include an explanation.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claims.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the left foot 
disability have been provided by the 
examiner and whether he or she has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2003).  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  When 
considering the ratings to be assigned 
the left foot disability, consideration 
should be given to the principles in the 
case of Fenderson v. West, 12 Vet. App. 
119 (1999), which held that separate 
staged ratings may be assigned for 
separate periods of time based on the 
facts found.  If the benefits sought on 
appeal remain denied, the veteran should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


